Broyles, C. J.
The defendant was convicted of the offense charged (involuntary manslaughter in the commission of an unlawful act). The evidence for the State amply supported the verdict, while the evidence for the defense and the defendant’s statement to the jury authorized his acquittal. This issue of fact was decided hy the jury in favor of the State. The court did not err in overruling the motion for new trial, which contained only the general grounds.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.